Mr. Justice Thomas delivered the opinion of the court: Claimant asks for an award of $14,517.49 on account of excess inheritance taxes alleged to have been erroneously paid by the executors of the last will and testament of Robert Glendinning, deceased. In its declaration claimant states that on July 30, 1920, the county judge of Cook County entered an order approving the appraiser’s report fixing the inheritance tax due from the estate at $121,221.94 and that the then executors of the estate, on July 31, 1920, paid to the county treasurer of Cook County $115,160.84, being the amount of tax fixed by the appraiser less than 5% discount allowed for the payment thereof within 6 months after it became due. It is also alleged that the appraiser made a mistake in adding the appraised cash value of the estate and in computing and fixing the amount of taxes assessed, and that said mistake was discovered a long while after it was made. That on January 16,1928, a petition was filed with the county judge of Cook County and that the said county judge on the same day entered an order correcting and amending the appraiser’s report so as to make it show the amount of tax due from the estate to be $105,940.37. The difference between this sum, less 5% and the sum paid is the amount for which an award is asked against the State. The Attorney General has filed a general demurrer to the declaration, and urges the State is not liable to refund the amount claimed, afterward he withdrew the demurrer and recommended that the court allow the sum of $14,517.49 as a refund. Therefore, upon the recommendation of the Attorney General an award is recommended in the sum of $14,-517.49.